Inasmuch as I do not feel the result reached by the majority is required by Brewer v. DeCant (1958), 167 Ohio St. 411
[5 O.O.2d 60], I must dissent and would follow Garlick v. McFarland (1953),159 Ohio St. 539 [50 Ohio Op. 445], as well as Stackhouse Oldsmobile,Inc. v. Petry (1967), 12 Ohio App. 2d 68 [41 O.O.2d 122], andWestern Reserve Cas. Co. v. Mueller (1969), 18 Ohio App. 2d 307
[47 O.O.2d 464], with all of which the majority opinion conflicts.
Brewer, supra, involved a sale by a dealer whom R.C. 4505.06(A) requires to obtain a certificate of title in the name of the purchaser. The seller here was an individual who does not acquire a certificate of title for the purchaser, but instead, is required to execute the assignment of certificate of title form appearing on the reverse side of the certificate *Page 41 
(see R.C. 4505.07) and give the certificate with the executed assignment to the purchaser. The purchaser then obtains a new certificate of title. See R.C. 4505.06(A).
Although in the opinion in Brewer, supra, Judge Bell questionedAuto. Finance Co. v. Munday (1940), 137 Ohio St. 504
[19 Ohio Op. 176], and Workman v. Republic Mut. Ins. Co. (1944), 144 Ohio St. 37
[28 Ohio Op. 564], neither case was questioned, modified or overruled by the syllabus of Brewer. However, Judge Bell relied upon Garlick, supra, which holds in the third paragraph of the syllabus: "* * * a change in the ownership of the automobile is not consummated * * * until the consummation of the sale by assignment and delivery of the certificate of title." This is further explained by Judge Matthias in the opinion at 549, in referring to Auto. Finance and Workman, supra, as well as Mielke
v. Leeberson (1948), 150 Ohio St. 528 [38 Ohio Op. 352], and KelleyKar Co. v. Finkler (1951), 155 Ohio St. 541 [44 Ohio Op. 494]:
"Those cases clearly and firmly establish the rule in Ohio that where endorsement and delivery of a certificate of title for an automobile are made, title passes even though there is a failure on the part of the recipient to secure the issuance of a new certificate in his name. * * *"
This is the exact situation involved herein, and Garlick holds that title passed by execution of the assignment and delivery of the certificate of title by Gibson to Crites. We are bound byGarlick which requires reversal of the judgment of the trial court. See, also, Hughes v. Al Green, Inc. (1981), 65 Ohio St. 2d 110
[19 O.O.3d 307], and Mutual Finance Co. v. Kozoil (1961),172 Ohio St. 265 [15 O.O.3d 307], wherein it is noted at 267-268 that the purpose of the certificate of title law is to protect, not to defeat the right of an innocent purchaser.
Accordingly, I would sustain the assignment of error, reverse the judgment of the trial court and remand for further proceedings upon the factual issues presented.